The majority opinion in this case holds that the contracts involved therein were not within the power of the city to make for at least three reasons, one of them being that they violated the provisions of the Budget Law. It continues, however, by holding that chapter 10, Session Laws of 1931 validates thecontracts notwithstanding these ultra vires acts.
I am of the opinion that the only reasonable interpretation of chapter 10, supra, is that it was meant by the legislature to authorize the governing body of any political subdivision to pay any bona fide indebtedness when the only illegality connected therewith was that it violated the Budget Law and was not intended to affect in any manner any other defense which the municipality might make as against the indebtedness. In construing acts of the legislature we have held repeatedly that it is the intent of that body which governs and not any particular form of words, and in seeking for such intent we have repeatedly disregarded the exact language of the statute. Literally construed it might perhaps be held that the act in question does waive every violation of the law made in incurring all municipal indebtedness, in which one of those violations be a breach of the Budget Law, while leaving untouched all indebtedness in which there had been exactly similar violations of law, except that in the last-mentioned cases the municipality *Page 216 
had omitted also to violate the budget law. It seems to me, however, in view of some of the absurd situations which might arise from such a holding, and the very obvious fact that the purpose of the act was to avoid the consequences of the decision of this court in Bank of Lowell v. Cox, 35 Ariz. 403,279 P. 257, and that only, that such a construction is contrary to the undoubted intention of the legislature.
In view of the opinion of the majority an extended discussion of this point would be useless, but I think it my duty to protest against an interpretation of chapter 10 which I believe, under the rules of statutory construction which we have repeatedly declared, is a strained and unnatural one, and one which in some instances might lead to as disastrous consequences as did the old law which was held to have validated the Pima County Narrow Gauge Bonds. I think that the other violations of law involved in the making of the contracts sued on are governed by the rule laid down in County of Greenlee v. Webster, 30 Ariz. 245,246 P. 543, and Yuma County v. Hanneman, 42 Ariz. 561,28 P.2d 622. Therein we held, in substance, that where a municipality receives the benefit of expenditures made in good faith, even though in the making thereof all of the formalities of law have not been complied with, the parties expending the money might recover, not the contract price, but the reasonable value to the municipality of what it had received. I think that in this case the remedy of the plaintiff is not an action on the contracts, but a suit for the reasonable value of the improvements which the city has received. *Page 217